FILED
                                                                         IN THE OFFICE OF THE
                                                                      CLERK OF SUPREME COURT
                                                                             APRIL 14, 2022
                                                                       STATE OF NORTH DAKOTA




                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                2022 ND 70

Jerry Verl Holmes, Sr.,                             Petitioner and Appellant
      v.
State of North Dakota,                             Respondent and Appellee

                               No. 20210284

Appeal from the District Court of Williams County, Northwest Judicial
District, the Honorable Benjamen J. Johnson, Judge.

AFFIRMED.

Per Curiam.

Kiara C. Kraus-Parr, Grand Forks, ND, for petitioner and appellant.

Nathan K. Madden, Assistant State’s Attorney, Williston, ND, for respondent
and appellee; submitted on brief.
                             Holmes v. State
                              No. 20210284

Per Curiam.

[¶1] Jerry Holmes, Sr. appeals from a district court order denying his
application for post-conviction relief. Holmes argues the court erred in
summarily dismissing his application based on newly discovered evidence. He
contends that a hearing on newly discovered evidence is separate and distinct
from a summary judgment motion hearing and that disputed facts exist in this
case on whether he committed the crime, whether the complaining witness
recanted, and whether the submitted statement supports a claim of newly
discovered evidence. Holmes failed to present competent admissible evidence
that raises a genuine issue of material fact. We summarily affirm under
N.D.R.App.P. 35.1(a)(6) and (7); Yoney v. State, 2021 ND 132, ¶ 6, 962 N.W.2d
617 (explaining that when the State moves for summary dismissal, an
applicant must present “competent admissible evidence by affidavit or other
comparable means which raises a genuine issue of material fact” to avoid a
summary dismissal).

[¶2] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                     1